DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hall (US Patent 3,649,020). Hall discloses a marking round pellet comprising: a casing (2), wherein the casing is a single unitary piece of material which comprises at least a head portion, a tail portion, and an intermediary portion, wherein the intermediary portion is between the head portion and the tail portion and is tapered from the head portion toward the tail portion, and wherein the tail portion comprises at least a first side, a second side, a proximal end near the intermediary portion, a distal end, and a hollow tail cavity which is formed by tapering the first 
With regards to claim 4, wherein the head portion comprises at least a front portion and a cavity. (see Figures)
With regards to claim 11, the marking round pellet of claim 1, wherein the marking tip is immovably attached to the casing. (col. 1, lines 60-65)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall as applied to claim 1 above. Hall discloses the claimed invention except for the casing expressly made of a polymer material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a polymer material to make the casing, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its In re Leshin, 125 USPQ 416.
With regards to claim 3, it is noted that ALL materials are biodegradable over a matter of time.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall as applied to claim 1 above.  Hall discloses the claimed invention including the head portion having a uniform diameter but does not disclose the specific diameter of the head portion being 5.75 mm up to 10 mm, however Leal et al. does disclose that the invention the largest diameter of the projectile corresponds to the appropriate gun barrel. (par. 0047) It would have been an obvious matter of design choice to utilize the specific diameter for the advantage of being able to utilize the projectile in a specific size barrel, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall as applied to claims 1 and 13 above and further in view of Orem et al. (US Patent Application Publication 201/0136804). Hall discloses the claimed invention except for the marking material expressly comprising chalk (Hall discloses the marking material including powdered phospherous), however Orem et al. does. Orem et al teaches a marking instrument utilizing hydrated chalk paint. It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the hydrated chalk paint taught by Orem et al. as the marking material in Hall, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Allowable Subject Matter
Claims 5, 6, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641